


110 HRES 501 EH: Commending Craig Biggio of the Houston

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 501
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Commending Craig Biggio of the Houston
		  Astros for reaching 3,000 base hits as a Major League Baseball player and for
		  his outstanding service to baseball and the Houston, Texas,
		  region.
	
	
		Whereas Craig Biggio has reached 3,000 base hits as a
			 Major League Baseball player and all while playing for the Houston Astros with
			 an unmatched hustle and work ethic;
		Whereas Craig Biggio is only the 27th player in Major
			 League Baseball history to reach this historic milestone, joining such baseball
			 greats as Willie Mays, Hank Aaron, Tony Gwynn, Cal Ripken Jr., and Ty
			 Cobb;
		Whereas Craig Biggio is not only a member of the exclusive
			 3,000 hit club, but also holds the Major League record for most games played
			 with one team at 2,768 and counting over the past 20 seasons;
		Whereas Craig Biggio is 7th all-time in Major League
			 Baseball with 653 doubles and should move into 5th place by the end of the
			 current season;
		Whereas Craig Biggio holds the Astros career records for
			 games played, at-bats, runs scored, hits, doubles, and extra-base hits;
		Whereas Craig Biggio is a tireless leader in the community
			 for charitable causes, serving for the last decade as lead spokesperson for
			 Sunshine Kids, which is an organization that supports children fighting cancer
			 and their families;
		Whereas Craig Biggio and his wife Patti have helped to
			 raise nearly $2,000,000 dollars for Sunshine Kids and have impacted numerous
			 cancer-stricken families throughout the Houston area by leading fun activities
			 like attending Houston Astros, Rockets, and Texan games and The Houston
			 Livestock Show and Rodeo;
		Whereas Houston Astros owner Drayton McLane, Jr. recently
			 stated, No one has meant more to our community development than Craig
			 and Patty Biggio.; and
		Whereas Craig Biggio has been honored with many awards to
			 recognize his distinguished contributions to the sport of baseball and to the
			 community, including the Hutch Award in 2005 for resilience and always showing
			 a fighting competitive spirit, and being named one of Sporting News’ Good Guys
			 in 2004 for all his community service work off the field: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)commends Craig
			 Biggio of the Houston Astros for reaching 3,000 base hits as a Major League
			 Baseball player;
			(2)recognizes his
			 outstanding service to the community through his charitable work and dedication
			 to the Houston Astros organization; and
			(3)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to Craig
			 Biggio of the Houston Astros and to Astros team owner Mr. Drayton McLane, Jr.
			 for appropriate display.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
